                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

DARRYL BRIGGS                                                                     PETITIONER
ADC #087649

VS.                                    4:18CV00768-BRW

WENDY KELLEY, Director,
Arkansas Department of Correction                                                RESPONDENT

                                             ORDER

       I have reviewed the Proposed Findings and Recommended Disposition submitted by

United States Magistrate Judge Joe J. Volpe.    No objections have been filed.   After careful

consideration, I approve and adopt the Proposed Findings and Recommended Disposition in all

respects.

       Accordingly, Mr. Briggs’s § 2254 Petition for Writ of Habeas Corpus (Doc. No. 1) is

DISMISSED without prejudice.

       A certificate of appealability will not be issued.

       IT IS SO ORDERED, this 10th day of December, 2018.


                                               /s/ Billy Roy Wilson ______________
                                               UNITED STATES DISTRICT JUDGE




                                                 1
